Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-20-00594-CV

                                          Judy FREEMAN,
                                              Appellant

                                                  v.

    Kundu JOHNSON, as Independent Administrator of the Estate of James Phillip Johnson,
                                    Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2020CV01100
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: July 21, 2021

DISMISSED

           Both appellant and appellee have filed motions asking this court to dismiss this appeal.

After consideration, we grant both motions and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

Costs of the appeal are taxed against appellant. Id. R. 42.1(d).

                                                   PER CURIAM